DETAILED ACTION
This action is written in response to the remarks and amendments filed 2/18/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Applicant’s arguments as well as the amendments to the claims, the Examiner withdraws all outstanding rejections under §101.
The outstanding rejections under §112(b) are also withdrawn. However, new rejection under this section are presented below.
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections for claims 1-2, 10 and 11 below necessitated by the current amendments.
	
Claim Objections
Claim 1 recites language which is informal and unclear; appropriate correction is required. The Examiner suggests the following claim amendments to improve readability:
In claim 1:
“search, after the analyzation” [Wingdings font/0xE0] “search, after the analysis 
“modify the data based on determination” [Wingdings font/0xE0] “modify the data based on a determination”.
Similar changes should be made to independent claims 10 and 11.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “search, after the analyzation of the first hardware, data based on the learning data”. It is not clear what “data based on the learning data” refers to. The applicant does not appear to use this term in their written description. It could, for instance, encompass metadata, learned model parameters, or search results; the Applicant’s intent is not clear.
Additionally, claim 1 recites “modify the data based on determination that a result of the search of the data is not appropriate”. The Examiner finds this term to be a subjective term for which the Applicant provides no standard. See MPEP 2173.05(b). The term appropriate appears only twice in the written description ([0046] and [0206]), and in neither instance does the Applicant provide insight as to the scope of this term. Furthermore, because it is not clear what data is being search (as noted in the previous paragraph), the term ‘data’ in this limitation is also unclear.
For the reasons described above, a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to dependent claims 2-8 (which inherit these deficiencies from claim 1) as well as independent claims 10 and 11 (which recite similar problematic language).

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “search... data based on the learning data” and “modify the data based on determination that a results of the search of the data is not appropriate”. However, neither limitation seems to be clearly supported by the Applicant’s initial disclosure. The phrase “data based on the learning data” does not appear in the Applicant’s written description, nor in the original claim set.
Because the two limitations identified above are not supported by the initial disclosure, they are new matter. For this reason, claim 1 is rejected as failing to meet the written description requirement. This rejection applies equally to dependent claims 2-8 (which inherit this deficiency from claim 1) as well as to independent claims 10 and 11 (which recite similar language).

Allowable Subject Matter
Dependent claims 3-8 are allowable over the prior art, but are rejected under §112 as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Butakov (primary reference): Butakov V, Ioannou P. Driving autopilot with personalization feature for improved safety and comfort. In 2015 IEEE 18th International Conference on Intelligent Transportation Systems 2015 Sep 15 (pp. 387-393). IEEE.
Bagehorn: US 2016/0117362 A1.
Inan: Inan, A, Kantarcioglu M, Bertino E. Using anonymized data for classification. In 2009 IEEE 25th International Conference on Data Engineering 2009 Mar 29, pp. 429-440.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Butakov and Inan.

Regarding claim 1, Butakov discloses an information processing apparatus, comprising:
a memory configured to that store learning data in association with a user who uses a first hardware, wherein
The Examiner notes that a memory is inherent throughout the Butakov disclosure.P. 392, first col.: “During driving, the on-board PC recorded collected data with a frequency of 30 Hz and stored it in a data file that was later processed off-line.”
the learning data includes individual-dependent data, vehicle type-dependent data, and general-purpose data, the individual-dependent data depends on an individual of the first hardware, the individual corresponds to the user who uses the first hardware,
P. 389: “Autopilot aggressiveness and performance can be adjusted by using knowledge in the form of personal driving characteristic models. Numerous works demonstrate how personal driving style can be captured. Driver’s habit learning techniques can rely on such methods as machine learning or statistical methods [13, 14]. The autopilot learns driver’s habits when the driver controls the car, and then applies the knowledge to mimic the driver when in control (Fig. 4).” (Emphasis added.)P. 390: “The system should collect data and calculate the parameters that suit the driver’s style.”
the vehicle type-dependent data depends on types of the first hardware, and
P. 389, first col.: “[The driver’s performance] may also gradually change during the period of adaptation to a new car.” The Examiner interprets “vehicle type” according to its broadest reasonable interpretation as encompassing “new car”.
the general-purpose data does not depend on the first hardware;
P. 389, fig. 4: “Road situation”. Second col., weather, e.g. “snowy winter”.
a central processing unit (CPU) configured to:
The Examiner notes that a CPU is inherent throughout the Butakov disclosure.
determine an operation of the first hardware based on the learning data;
P. 389: “Driver’s habit learning techniques can rely on such methods as machine learning or statistical methods [13, 14]. The autopilot learns driver’s habits when the driver controls the car, and then applies the knowledge to mimic the driver when in control (Fig. 4).”
analyze a condition of the first hardware based on detection results from sensors;
P. 391: “We support the ACC personalization example with experimental data. We used a customized vehicle to collect on-road data. The vehicle is equipped with sensors to measure speed and detect lane markings. In addition, the vehicle is equipped with side-facing radars as well as front and rear-facing lidars (sensors that measure distance by illuminating objects with a laser). These sensors provide 360º coverage of object detection in a vicinity of up to 50 meters and allow measurement of the relative distance, speed and angle to the surrounding vehicles.”
search, after the analyzation of the first hardware, data based on the learning data;
P. 390, sec. C (Adaptive cruise control) and D (Lane changing). The Examiner interprets “search... data” as encompassing searching for optimal control parameters as described in these sections. The result of these outputs is the autonomous control of the vehicle.
modify the data based on determination that a result of the search of the data is not appropriate; ...
P. 389: “We must note that the autopilot behavior should consist of a reliable control algorithm whose form is fixed for all drivers. ... In addition, these parameters must have limitations on both the conservative and aggressiveness ends to guarantee reasonable values of acceleration, speed and driving smoothness. This allows avoiding adopting unreasonable or unsafe driver’s habits.” (Emphasis added.)
Page 3 of 17Application No. 16/094,032accumulate, in the memory, the modified data associated with the determined operation;
The Examiner notes that the storage of calculated driving parameters in a memory is inherent throughout the Butakov disclosure.
a display screen configured to present an option of learning data available to the user out of the learning data stored in the memory ; and
P. 388: “In this paper, we assume that the vehicle is equipped with an effective interface such as HUD [heads-up display] (Fig. 2) and focus on the personalization of the automated vehicle.”P. 389: “One can specify the data moving window to be from several hours to days behind the wheel, – the window width should compromise requirements for data amount and how up to date this data is. In addition to the profile based on data collected during many trips, the system should also establish a driver’s performance profile for current trips. The need for such a profile is motivated by the fact that driver’s performance and desires might evolve based on the mood and urgency to arrive. Hence, the system should detect these trends and use them for personalization.” The Examiner interprets “an option of learning data” as encompassing varying window lengths, as described in this passage.
the CPU is further configured to determine the operation based on the learning data selected from the option.
P. 289, figs. 4(a) and (b): Autopilot training mode and autonomous driving mode.

Inan discloses the following further limitations which Butakov does not disclose:
anonymize the modified data associated with the determined operation;
Inan p. 429: “Privacy sensitive information related to individuals, such as medical data, is today collected, stored and processed in a large variety of application domains. Such data is typically used to provide better quality services to individuals and its availability is crucial in many contexts. ... Privacy sensitive data may have many important legitimate uses serving distinct purposes outside the specific domain in which it has initially been collected. .... To address the conflicting requirements of assuring privacy while at the same time supporting legitimate use, several different techniques ranging from cryptographic methods [1], [2] to perturbation methods [3] have been proposed. Among those methods, anonymization techniques have emerged as one of the most important privacy preservation tools.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to use anonymization techniques on training data (as taught by Inan) in the Butakov system because this would provide for improved adaptive system performance without exposing potentially private training data to third parties. Both disclosures pertain to machine learning.

Independent claims 10 and 11 recite a method and a computer program, respectively, having functionality identical to that of claim 1. Accordingly, the above rejection of claim 1 applies equally to claims 10 and 11.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Butakov, Inan and Bagehorn.
Regarding claim 2, Bagehorn discloses the following further limitation which Butakov does not seem to disclose explicitly wherein
the learning data includes private data and public data different than the private data, and
the private data depends on the user
[0018] “Dataset visibility attributes 112 includes indicators of whether each dataset in the central hub is public (i.e., the data in the dataset is visible to all users of the central hub) or private (i.e., the data in the dataset is visible only to users who are authorized to access the data). If a dataset is private, dataset visibility attributes 112 includes identifiers of the users who are authorized to view the data.” (Emphasis added.)
the display screen is further configured to present public data as the option of the learning data available to the user out of the learning data stored in the memory.
[0019] “Data aggregation system 104 receives a user selection(s) of dataset(s) in the central hub and user modification(s) of record(s) included in the selected dataset(s).” See generally [0018]-[0021] and figs. 1 (showing multiple datasets) and 2 (especially step 210). As noted in [0018] some of the datasets may be public data sets.
At the time of filing, it would have been obvious to a person of ordinary skill to provide a user interface allowing the user to select training datasets (as taught by Bagehorn) in the combined system of Butakov/Inan because this would provide the user some control over whether (or how) their personal private data is used. 

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Normark discloses, inter alia, a system for creating a personalized in-vehicle user interface using a heads-up display. (Normark CJ. Design and evaluation of a touch-based personalizable in-vehicle user interface. International Journal of Human-Computer Interaction. 2015 Nov 2;31(11):731-45.)
Rogers discloses, inter alia, techniques for personalizing vehicle control operations, including navigation based on roads known to be familiar to the user. (Rogers S, Langley P, Johnson B, Liu A. Personalization of the automotive information environment. In Proceedings of the workshop on Machine Learning in the real world 1997 Jul (pp. 28-33).)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124